Title: To Alexander Hamilton from Thomas Parker, 18 May 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester may the 18th 1799
          
          I have received a letter from the Secretary of war refering me to you for Information Respecting the Code of military Instructions which Is to be observed in Raising and Diciplineing the Troops for Service
          I wish to have them as soon as Convenient that I may distribute them amongst the officers
          Mr Thomas Burk of Berkly county Is Verry Strongly Recommended to me as a Cadet. As It appears that Recommendations are to be made through the Commander In Chief—I Take the liberty of mentioning him to you—
          I had the honor of Receiving your letter of the 6th Instant and am now making arrangements to Remove to this place
          with Verry Great Consideration I have the honor to be Sir Your Verry Obd Servt
          
            Thomas Parker
          
        